Citation Nr: 1755673	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right hip status post resurfacing (exclusive of the period from August 19, 2010 to January 1, 2011, when a temporary total rating was assigned). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO continued a 10 percent rating for DJD of the right hip.  The Veteran had been granted entitlement to service connection for his DJD of the right hip in an August 2007 rating decision.

In an October 2010 rating decision, the RO granted a temporary total rating based on surgical treatment involving a resurfacing of the right hip joint, necessitating convalescence, originally until November 1, 2010.  This end date for the convalescence was extended to January 1, 2011 based on the extended convalescence required.

In his April 2011 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  An April 2012 letter advised the Veteran that his hearing was scheduled for May 2012.  The record reflects that the Veteran failed to report for that hearing, and the Veteran did not provide good cause for his failure to show for the hearing.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

This matter was previously remanded in November 2013 and January 2017 for updated records and new VA examinations.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently employed.  See February 2017 VA examination; March 2016 VA physical therapy notes.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right hip disability is manifested by pain, weakness, lack of endurance, with limitation of flexion caused by pain, atrophy of disuse, interference with sitting, interference with standing, pain, and antalgic gait; flexion limited to 45 degrees or less is not demonstrated.  The Veteran is unable to cross his legs, and his left lower extremity is 1.25 centimeters shorter than his right lower extremity.

2.  From February 14, 2017 forward, the Veteran's right hip disability was further manifested by limitation of extension of 5 degrees or less.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating in excess of 10 percent for a right hip disability with limitation of flexion are not met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5252 (2017).

2.  For the period from February 14, 2017 forward, the criteria for a separate initial disability rating of 10 percent, but no higher, for a right hip disability with limitation of extension have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5251 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a February 2008 and August 2009 letters to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran was afforded multiple VA examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (West 2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Right Hip Degenerative Joint Disease Rating

The Veteran asserted in his claim for an increased initial rating that his right hip has worsened, in that his range of motion had decreased and the pain was worse.

In the August 2007 rating decision, the RO granted service connection for degenerative joint disease, right hip and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252-5003 on the basis of limitation of painful or limited motion of a major joint.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  With respect to the diagnostic codes assigned for the service-connected right hip disability, the first four digits, 5252, represent the diagnostic code for rating limitation of flexion of the thigh, and the second four digits represent the diagnostic code used to rate degenerative arthritis.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his right hip, the Veteran already receives a 10 percent rating for painful motion, with an assigned diagnostic code 5252 indicating limitation of flexion.   In addition, shortening of the lower extremity is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5275.

Under Diagnostic Code 5251, a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253, a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2017).

Under Diagnostic Code 5275 (shortening of the lower extremity), a rating of 10 percent is assigned when there is shortening of 1 1/4 to 2 inches (3.2 to 5.1 centimeters) of a bone of the lower extremities.  A rating of 20 percent is assigned when there is shortening of 2 to 2 1/2 inches (5.1 to 6.4 centimeters).  A rating of 30 percent is assigned when there is shortening of 2 1/2 to 3 inches (6.4 to 7.6 centimeters).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the Board considered whether the assignment of staged ratings would be necessary.

Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Medical and Lay Evidence

The Veteran received a VA examination for the joints in July 2007.  The examiner found a range of motion of the right hip reveals abduction 0 to 30 degrees and adduction 0 to 30 degrees with pain. There is mild tenderness in the right trochanter area. External rotation of the right hip is 0 to 60 degrees with pain and internal rotation is 0 to 25 degrees with pain. There is no weakness, fatigue or lack of endurance noted on range of motion.

In May 2008, the Veteran received another VA examination for his right hip.  Physical examination shows mild tenderness to deep palpation over the right greater trochanteric region without any palpable deformity. Range of motion in the hip is flexion to 100 degrees with pain, extension to 30 degrees with pain, abduction is to 45 degrees and adduction is to 25 degrees. External rotation is to 60 degrees and internal rotation is to 30 degrees with pain. X-ray studies show no change from previous study.

The Veteran received an examination for his hips in April 2009.  Here, the Veteran reported symptoms of pain, weakness, stiffness, instability, giving way, and locking.  The Veteran denied the use of ambulatory aids, or a history of hospitalizations or surgery, to include any prosthetic implants. The Veteran reported that his hips pop all the time and they grind together. On physical examination, range of motion of the right hip after the final range of motion test was as follows: flexion was to 83 degrees (normal is to 125 degrees), extension was to 30 degrees (normal is to 30 degrees), adduction was to 15 degrees (normal is to 25 degrees), abduction is to 20 degrees (normal is to 45 degrees), external rotation is to 85 degrees (normal is to 60 degrees), and internal rotation is to 5 degrees (normal is to 40 degrees). After initial and final range of motion testing, pain and weakness were present. It was noted that the Veteran walked with a limp and a decreased stride length. No instability was noted on examination. The examiner diagnosed mild degenerative arthritis of the right hip.  Based on that evaluation, the Veteran's 10 percent rating for his right hip was continued due to painful or limited motion of a major joint, and VA noted that a 10 percent evaluation could also be granted whenever flexion of the thigh is limited to 45 degrees.

The Veteran received another VA examination for the hips in September 2009.  Here, the Veteran complained of hip pain, as well as stiffness, instability, locking, weakness and giving way. As of the time of the examination the Veteran did not require the use of any ambulatory aids. Range of motion testing conducted during the evaluation revealed right hip flexion initially limited to 88 degrees with further reduction to 83 degrees following repetitive testing. Extension was normal to 30 degrees. Adduction was limited to 15 degrees. Abduction was initially limited to 23 degrees with further reduction to 20 degrees with repetitive testing. The Veteran was able to externally rotate the right hip beyond normal to 90 degrees initially with reduction to 85 degrees following repetitive testing. Internal rotation was limited to 5 degrees. Pain and weakness were present with motion. However, there was no finding of fatigue, instability, abnormal movement, guarding of movement, lack of endurance or incoordination. Mild degenerative joint disease was diagnosed.

The Veteran underwent surgery to resurface his right hip joint in August 2010, and received another VA examination in January 2011.  At that time, the Veteran reported there has been no change in the hip pain post-operatively, when compared to prior to the procedure.  Medical records indicate that the Veteran's left lower extremity is now 1.25 centimeters shorter than the right leg status-post resurfacing of the right hip.  The Veteran stated he can walk about 30 minutes a day and then experience pain an hour later which lasts for several hours.  Physical examination revealed that the pelvis was level and there was a negative Tredelenburg sign bilaterally indicating adequate strength of the hip abductor muscles to support the Veteran's body weight. Strength of the hip muscles was evaluated in the sitting position with right abductor strength on the right being reduced to 3/5; however, the examiner felt this did not correlate with the negative Trendelenburg sign. Hip flexor strength was slightly reduced to 4/5; however, hip adductor strength was normal at 5/5. With regard to range of motion of the right hip, flexion was limited to 90 degrees; extension was limited to 0 degrees; external rotation was limited to 20 degrees; internal rotation was limited to 5 degrees; abduction was limited to 30 degrees and adduction was limited to 10 degrees. Repetitive testing did not further reduce motion; however, the Veteran did demonstrate pain, fatigability, weakness, and lack of endurance. The examiner indicated that the reduction in motion demonstrated is normal following surgery. 

The Veteran received another VA examination for his hips in August 2015.  The Veteran claimed his right hip flexion and extension had decreased over the last five years, and described problems with prolonged standing and walking which caused cramping and difficulty sleeping on his right side.  The Veteran denied any flareups.  During the physical examination, testing showed initial range of motion of the hip as follows:  flexion 115 degrees; extension 20 degrees; abduction 25 degrees; adduction 15 degrees; external rotation 40 degrees; and internal rotation 25 degrees. 

Upon repetitive use testing at the examination, all ranges of motion were unchanged, with the exception of abduction, which was further reduced to 20 degrees. The examiner determined that pain, weakness, fatigability or incoordination could significantly limit functional ability of the hip over time, but he also determined that the symptoms would not cause additional limited functioning in excess of what was shown after the repeated use testing at the exam. The examination showed no evidence of ankylosis. Although there was additional loss of range of motion with repetitive movements, these changes did not rise to the next higher level of disability, per the examiner. There was, however, objective evidence of pain, fatigue, and weakness. Based on the range of motion values reported for limited adduction and rotation, there is no inability to cross legs or toe out.

The Veteran underwent VA physical therapy for his hip in March 2016 and submitted copies of his medical reports from those sessions.  The March 14, 2016 physical therapy note shows the Veteran reported constant pain deep in his right hip joint. With active range of motion, there was slight pain in the right hip with all active movements, with stiffness and flexion that was limited to 105 degrees (125 degrees is considered normal) and extension that was lacking 5 degrees (30 degrees is considered normal). The hip was tender to palpation. The hip exhibited full strength in flexion, but had reduced strength in abduction and extension. The March 28, 2016 note includes the Veteran's report of some popping when he walks. Hip flexion was again reduced to 105 degrees, and extension was limited to 5 degrees. Hip strength was normal with flexion but reduced with abduction and extension. The March 28, 2016 notes show that the Veteran was unable to continue with physical therapy at the VAMC because of scheduling conflicts with work.  

The Veteran received another VA examination for his hips in February 2017.  The examiner noted limitation of adduction of the right thigh; the Veteran cannot cross his legs. Pain with motion, decreased strength leading to pain with bending, lifting, standing, and walking were noted.  No flareups were reported.  X-rays were negative for arthritis.  There was no evidence of ankylosis, malunion or nonunion of the femur, or flail hip joint.  Range of motion testing was performed on both hips.  On the right, the Veteran had flexion of 0 to 80 degrees; extension of 0 to 5 degrees; abduction of 0 to 30 degrees; adduction of 0 to 20 degrees; external rotation of 0 to 20 degrees; and internal rotation of 0 to 0 degrees.  The Veteran's adduction was limited such that he was unable to cross his legs prior to and after repetitive testing.  Pain was noted in all planes of motion, and with weight-bearing.  The examiner noted that after repetitive testing the Veteran had additional loss of function from pain, fatigue, weakness, and lack of endurance.  This examiner documented the leg length discrepancy due to the hip replacement surgery from 2010, noting the left leg was 1 centimeter shorter than the right leg.  Additional symptoms included: limitation of abduction of the thigh, motion possible beyond 10 degrees; limitation of internal rotation of the thigh; limitation of rotation of the thigh, can toe-out more than 15 degrees on the affected leg; painful abduction, painful external rotation, and painful internal rotation.  

Based on the foregoing, the preponderance of the evidence is against assigning ratings in excess of 10 percent under Diagnostic Codes 5252, 5253, or 5275.  

For Diagnostic Code 5252, flexion, at no time during the period on appeal has the Veteran's flexion been limited to less than 45 degrees.  Indeed, the Veteran's most restricted flexion measurement during the appeal period was 80 degrees, which is contemplated by the 10 percent rating assigned under Diagnostic Code 5252.  See February 2017 VA examination report.  

The Board finds, however, that the evidence supports the assignment of an additional, separate rating for the right hip disability under Diagnostic Code 5251, limitation of extension from February 14, 2017.  On the February 2017 VA examination, the examiner found the Veteran's right hip limitation of extension to be 5 degrees or less, as documented above.  Under Diagnostic Code 5251, a 10 percent evaluation but no higher is warranted due limitation of extension to 5 degrees.  Notably, a 10 percent rating under Diagnostic Code 5251 is the maximum allowed rating; thus further discussion regarding limitation of extension is not warranted.

With respect to Diagnostic Code 5253 and limitation of abduction, the February 2017 VA examiner stated that the Veteran could not cross his legs, which can warrant an evaluation of 10 percent.  The criteria for a 20 percent rating under Diagnostic Code 5253 require motion in abduction to be lost beyond 10 degrees.  Here, there was an assessment of adduction to 20 degrees, and abduction to 30 degrees.  However, motion was not functionally limited to 10 degrees.  In regard to the other examinations, a 20 percent rating is not warranted as the Veteran's maintained the ability to abduct beyond 10 degrees. 

For Diagnostic Code 5275, shortening of the lower extremity, VA medical records indicate the left leg is shorter than the right leg by a maximum measurement of 1.25 centimeters.  A measurement of at least 3.2 centimeters is necessary to receive a compensable evaluation of 10 percent. 

The Board also considered whether higher ratings under Diagnostic Codes 5251, 5252, and 5253 might be appropriate based on the DeLuca factors.  The February 2017 examiner noted that after repetitive testing and repeated use over time the Veteran had additional loss of function from pain, weakness, and lack of endurance.  The examiner also indicated the Veteran had additional factors of disability including less movement than normal, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait.  Notwithstanding these disability factors, the Veteran maintained extension to 5 degrees, flexion to 80 degrees, and abduction to 30 degrees following repetitive testing, findings that are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5251, 5252, and 5253.  Thus, the award of a higher disability rating under either code is not warranted.

Moreover, as a 10 percent rating is already assigned for painful motion due to limitation of flexion, it would be pyramiding to assign another 10 percent rating under the arthritis codes, as this would compensate the Veteran twice for pain in the same joint.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Thus, a separate rating for the Veteran's right hip disability due to limitation of extension, effective from February 14, 2017, is appropriate in this case.

Accordingly, an increased initial rating in excess of 10 percent for right hip limitation of flexion, limitation of adduction, or shortening of the lower extremity is not warranted at any time during the period covered by this claim.  A new, separate rating of 10 percent, but no higher, is warranted for right hip limitation of extension, under Diagnostic Code 5251, effective from February 14, 2017, the date of the VA examination that found the Veteran's right hip limitation of extension to be 5 degrees or less. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation for the Veteran's right hip disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings were considered but are not warranted, as noted in the discussion above.  See Hart, 21 Vet. App. at 505. Neither the Veteran nor his representative has raised any other issues concerning the right hip disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an increased initial rating in excess of 10 percent for right hip degenerative joint disease, status post resurfacing is denied.

Entitlement to an increased initial rating of 10 percent, but no higher, for right hip limitation of extension is granted, effective from February 14, 2017.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


